Opinion by
White, P. J.
§ 374. Special stipulation by railroad company in contract for shipment of cattle with regard to loss or injury. A stipulation was embodied in the contract for the shipment of the cattle, by which it was made a condition precedent to the right of the shipper to recover for any damages for loss or injury to the stock whilst in transit, that he should first give notice in writing of his claim for such damages to some officer of the railroad, or near*159est station agent, before the stock were moved from the place of destination or place of delivery, and before said stock were mingled with other stock. Held, that such stipulation was valid, legal and binding upon the shipper. [Mo. Pac. R. R. Co. v. Harris (Commissioners of Appeals), post, p. 000.]
June 2, 1883.
Eeversed and remanded.